Citation Nr: 1129048	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, including a nervous disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2011, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The issue of entitlement to service connection for an acquired psychiatric disability, including a nervous disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an unappealed May 1983 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability because the Board found that the disability existed prior to service and was not aggravated in service.  

2. Evidence received subsequent to the May 1983 Board decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the claim because it triggers the VA's duty to assist.  



CONCLUSIONS OF LAW

1. The May 1983 Board decision is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1982).  

2. New and material evidence has been submitted and the claim of entitlement to service connection for an acquired psychiatric disability, including a nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the Veteran's claim which is the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Initially, the Board notes that the Veteran's current claim is one involving entitlement to service connection for an acquired psychiatric disorder.  This claim is based upon the same factual basis as his previous claim, which was last denied in a May 1983 Board decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for an acquired psychiatric disorder was denied by the Board because the Board concluded that it existed prior to service and was not aggravated by service.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO did not reopen the Veteran's claim, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the May 1983 Board decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Additionally, the Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In May 1983, the Board reviewed the service treatment records, the Veteran's testimony and a psychiatric evaluation by a Rehabilitation Services Commission.  The Board found that the Veteran reported that he was nervous when he entered into service and the psychiatric evaluation was normal.  The Veteran testified that he experienced nervous trouble in service.  He indicated that he sought treatment on one occasion prior to service for a racing heart beat.  He also testified that he initially sought treatment for anxiety after service.  The psychiatric evaluation diagnosed the Veteran with anxiety disorder, severe, chronic with depression.  

Since the May 1983 Board decision, additional treatment records were submitted.  These records revealed various treatment for affective and anxiety disorders.  The Veteran also submitted testimony in June 2001.  The Veteran testified that he experienced panic attack symptoms for the first time in service; approximately two days after entering service.  He testified that he did not experience anxiety or panic symptoms prior to service.  He also testified that he has had continuous problems with anxiety since service.  

The Board finds that the evidence submitted since the May 1983 Board decision is new and material.  The evidence is new because it has not previously submitted to agency decision makers.  The evidence, particularly the Veteran's testimony, is also material because it relates to the etiology of the Veteran's anxiety.  His testimony particularly indicated that he did not have anxiety problems prior to service and that his panic symptoms began in service; which are unestablished facts necessary to substantiate the claim.  This evidence is not cumulative or redundant of the evidence submitted in May 1983.  The Veteran's testimony, which is presumed credible, raises a reasonable possibility of substantiating the claim because it is in direct opposition of the finding that his disability existed prior to service.  

As the Court held in Shade, the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence that triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Veteran has not been afforded a VA examination and Board finds that a medical professional's assistance is required to determine if the Veteran's anxiety preexisted service or initially manifested in service.  As such, the Veteran's testimony is new and material and the claim for service connection is reopened.  This issue is further addressed in the Remand portion of this decision.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for an acquired psychiatric disability, including a nervous disorder is reopened; to this extent the appeal is allowed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for an acquired psychiatric disability so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran has contended on his own behalf that his anxiety began in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As the Veteran has submitted competent evidence that he first experienced panic and anxiety symptoms in service, the Board finds that a VA examination is warranted to determine the etiology of his currently diagnosed anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of the current acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran has a psychiatric disability and provide an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  


2. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


